Martin, J. (dissenting).
The plaintiff’s attorney called as a Witness Harry Ellersick, the boy who was operating the motorcycle *300which caused the accident, to prove ownership and control of the motorcycle in question. His testimony in part is as follows: “ Q. Did they supply you with a motorcycle? A. They did not. * * * Q. Did you have 'a motorcycle? A. I did. Q. Did you have that motorcycle with the knowledge and consent of your employer? A. No; no, sir. Q. Is this motorcycle the property of the Western Union? A. No, sir.”
The testimony of this witness, called by the plaintiff, instead of proving ownership and control of the motorcycle in the defendant, conclusively proved that the defendant did not own or control the motorcycle and negatived any presumption that might have existed in favor of the plaintiffs.
I, therefore, vote to affirm the judgments appealed from.
Judgments reversed and a new trial ordered, with costs to each appellant to abide the event.